Case 3:17-cv-01734-JPW Document 40-9 Filed 12/20/18 Page 1 of 9




                                                          EXHIBIT
                                                                     exhibitsticker.com




                                                            D - 16
Case 3:17-cv-01734-JPW Document 40-9 Filed 12/20/18 Page 2 of 9
Case 3:17-cv-01734-JPW Document 40-9 Filed 12/20/18 Page 3 of 9
Case 3:17-cv-01734-JPW Document 40-9 Filed 12/20/18 Page 4 of 9
Case 3:17-cv-01734-JPW Document 40-9 Filed 12/20/18 Page 5 of 9
Case 3:17-cv-01734-JPW Document 40-9 Filed 12/20/18 Page 6 of 9
Case 3:17-cv-01734-JPW Document 40-9 Filed 12/20/18 Page 7 of 9
Case 3:17-cv-01734-JPW Document 40-9 Filed 12/20/18 Page 8 of 9
Case 3:17-cv-01734-JPW Document 40-9 Filed 12/20/18 Page 9 of 9
